               Case 1:21-cv-00538-AJN Document 8
                                               9 Filed 04/20/21
                                                       04/22/21 Page 1 of 1



                                                                           Joseph H. Mizrahi – Attorney
                                                                           300 Cadman Plaza W, 12th Floor
                                                                                      Brooklyn, NY 11201
                                                                         P: 929-575-4175 | F: 929-575-4195
                                                                         E: joseph@cml.legal | W: cml.legal




                                                             April 20, 2021

VIA ECF
Hon. Judge Allison J. Nathan
United States District Judge
Southern District of New York
40 Centre Street                                                        4/22/2021
New York, NY 10007



       Re:      Sanchez v. Sheet Music Plus, LLC; Case No: 1:21-cv-00538-AJN

To the Honorable Judge Nathan,

       The undersigned represents Plaintiff Christian Sanchez (hereinafter “Plaintiff”) in the above-
referenced matter.

      This Letter is submitted in response to the Court’s April 5, 2021, Order directing Plaintiff
to move for Default Judgment by April 19, 2021.

       By way of background, this matter has been pending before the Court since January 21,
2021, and while Defendant was properly served (and Affidavit of Service filed on the docket),
Defendant failed to appear or otherwise respond.

       Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court
as to Sheet Music Plus, LLC and will promptly be filing its Motion for a Default Judgement in
accordance with the Court’s Individual Rules.

        As such,, Plaintiff is requesting
                                 q      g 30 days in which to attempt to contact Defendant, or in the
alternative, move for Default Judgment.

       Thank you for the consideration of Plaintiff’s request.

SO ORDERED.
                                                             Respectfully submitted,
               4/21/2021
                                                             /s/ Joseph H. Mizrahi
                                                             Joseph H. Mizrahi, Esq.
